         CASE 0:20-cv-00464-PJS-HB Doc. 49 Filed 10/08/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



  Joshua Raymond Armendariz,                           Case No. 20-cv-464 (PJS/HB)

                       Plaintiff,

  v.                                                              ORDER

  Chris Rovney, Blue Earth County
  Attorney,

                       Defendant.



       This matter is before the Court on Plaintiff’s self-styled “Motion: Request for

Production of Documents Pursuant to Rule 33 and 34, Fed. R. Civ. P.” [ECF No. 44.]

To the extent Plaintiff intends by this to move for a Court order compelling Defendant to

produce the documents described in the filing, the Court denies the motion.

       Nothing in the materials filed by Plaintiff indicates that he previously served these

requests on Defendant more than 30 days ago and has filed this motion because he did

not receive a response to his requests. Indeed, as of September 21, 2020, Defendant had

not received any requests for discovery. [ECF No. 39 at 2.] Thus, to the best of the

Court’s knowledge, Defendant has not had the opportunity required by Rule 34 to

consider the requests, assert objections (if applicable), and gather responsive,




                                              1
          CASE 0:20-cv-00464-PJS-HB Doc. 49 Filed 10/08/20 Page 2 of 3




discoverable documents that are relevant to the claims in this case for production to

Plaintiff. 1 Fed. R. Civ. P. 34(b).

       On the contrary, it appears this motion is the Rule 34 request for documents. But

Plaintiff cannot combine a request for documents that he is serving for the first time on

Defendant with a motion asking this Court to compel Defendant to produce the

documents requested. Defendant has a right to a full 30 days to determine whether any of

the requests are objectionable and to serve a written response on Plaintiff that specifically

describes those objections, describes the documents he is willing to produce, and

indicates the extent to which he is withholding otherwise responsive documents because

of his objections. Fed. R. Civ. P. 34(b)(2)(B), 34(b)(2)(C).

       If Defendant does not respond to Plaintiff within that time, or he responds but

Plaintiff concludes the response is insufficient to meet his obligations under the Federal

Rules, Plaintiff must first attempt to confer with Defendant’s counsel to try to narrow or

resolve any disputes. Fed. R. Civ. P. 37(a)(1); L. R. 7.1(a). If that process does not

resolve the issues, then—and only then—may Plaintiff file a motion asking that the Court

compel Defendant to produce the documents he seeks.

       Therefore, the Court denies Plaintiff’s motion to compel as premature. However,

the Court will instruct Defendant to treat the motion as a Rule 34 request for production

of documents, with the due date for a written response calculated from the date the



1
  Although Plaintiff refers in the title of his motion to Federal Rule of Civil Procedure 33,
the Court sees only requests for documents in his motion, and nothing that appears to be
an interrogatory.
                                              2
         CASE 0:20-cv-00464-PJS-HB Doc. 49 Filed 10/08/20 Page 3 of 3




motion was docketed by the Court. The response should be served directly on Plaintiff

and not filed with the Court. As provided by Rule 34(b)(2)(B), any documents Defendant

agrees to produce should be served on Plaintiff at the same time as the written response

unless another reasonable time for production is set forth in the response.




  Dated: October 8, 2020                         s/ Hildy Bowbeer
                                                 Hildy Bowbeer
                                                 United States Magistrate Judge ______




                                             3
